DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 23 March 2020. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020, 09/04/2020, 03/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 1-8, 11-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al (US 20200382374 A1, hereafter referred to as Yi).

Regarding claim 1, Yi teaches a network slice management method, comprising:
obtaining, by a first network management device (Yi [Fig 6 and 230] discloses a device performing the steps of a flow [0233]), indication information of a network slice template and performance requirement information of a target network slice (Yi [0009, 0114, 0174] discloses receiving a service request with service characteristics), wherein the indication information of the network slice template is used to instruct the first network management device to obtain the network slice template (Yi [0114] discloses upon reception of a service request searching information of slice templates [0174, 0009, 0010]) , and the network slice template comprises a correspondence between performance requirement information of a network slice and deployment information of the network slice (Yi 0010-0011 and 0114] discloses the slice templates comprise virtual functions and associated characteristics); and
determining, by the first network management device based on the correspondence between the performance requirement information of the network slice and the deployment information of the network slice, deployment information (Yi [0120-0123] discloses determining based on the searched slice templates a slice template satisfying the service characteristics) that is of the target network slice and that corresponds to the performance requirement information of the target network slice (Yi [0186] discloses determining the slice template satisfying the service characteristics as a target slice template).


Additionally, Yi teaches the method wherein the performance requirement information of the target network slice comprises at least one of the following parameters of the target network slice: a latency, a bandwidth, a coverage level, a coverage area, mobility, a user quantity, user distribution, a capacity, a throughput, reliability information, a transmission model, location information, or a success ratio (Yi [0011, 0116] discloses the service characteristics and characteristics of the network functions as well as performance requirements of a target slice [0175]).

Regarding claim 3, Yi teaches the limitations of claim 1, as rejected above.
Additionally, Yi teaches the method wherein the deployment information of the target network slice comprises at least one of the following pieces of information: a deployment flavor of the target network slice and a deployment flavor of a network service corresponding to the target network slice (Yi [0011, 0116] discloses a service type, service capacity and quantity of connection).

Regarding claim 4, Yi teaches the limitations of claim 1, as rejected above.
Additionally, Yi teaches the method wherein  the target network slice comprises a target network component (Yi [0121, 0180 and 0114] discloses virtual network functions of slice templates which upon selection of a slice template as a target slice template includes corresponding virtual network functions [0041]); and
the deployment information of the target network slice comprises deployment information of the target network component (Yi [0041] discloses information of virtual network functions of the target slice template).

Regarding claim 5, Yi teaches the limitations of claim 4, as rejected above.

a deployment flavor of the target network component, a quantity of instances of the target network component, an instantiation level of the target network component, and deployment location constraint information of the target network component (Yi [0116] discloses service characteristics of the network function); or
the deployment information of the target network component comprises at least one of the following pieces of information: a deployment flavor of a network service corresponding to the target network component, a quantity of instances of the network service corresponding to the target network component, an instantiation level of the network service corresponding to the target network component, and deployment location constraint information of the network service corresponding to the target network component.

Regarding claim 6, Yi teaches the limitations of claim 1, as rejected above.
Additionally, Yi teaches the method wherein the target network slice comprises a target network component (Yi [0121, 0180 and 0114] discloses virtual network functions of slice templates which upon selection of a slice template as a target slice template includes corresponding virtual network functions [0041]); and
the deployment information of the target network slice comprises performance requirement information of the target network component (Yi [0114] discloses the service templates comprise characteristics of the virtual network functions).

Regarding claim 7, Yi teaches the limitations of claim 6, as rejected above.


Regarding claim 8, Yi teaches the limitations of claim 1, as rejected above.
Additionally, Yi teaches the method wherein the target network slice comprises a target network component (Yi [0121, 0180 and 0114] discloses virtual network functions of slice templates which upon selection of a slice template as a target slice template includes corresponding virtual network functions [0041]); and
the deployment information of the target network slice comprises a deployment information identity of the target network component (Yi [0041] discloses information of virtual network functions of the target slice template) or a performance requirement information identity of the target network component (Yi [0114] discloses the service templates comprise characteristics of the virtual network functions).

Regarding claim 11, Yi teaches a memory and at least one processor (Yi [Fig 6, 0230-0231]), wherein the memory is configured to store a program (Yi [0234]), and wherein the at least one processor is configured to invoke the program in the memory (Yi [0234]), wherein the program instructs the at least one processor (Yi [0234]).
The additional limitations of claim 11 do not teach or further limit over the limitations presented above with respect to claim 1.


Regarding claims 12-19, they do not teach or further limit over the limitations presented above with respect to claims 2-9.
Therefore, claims 12-19 are rejected for the same reasons set forth above regarding claims 2-9.

Regarding claim 20, it does not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claim 20 is rejected for the same reasons set forth above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US 20200382374 A1, hereafter referred to as Yi) in view of Parikh et al (US 20160057234 A1, hereafter referred to as Parikh).

Regarding claim 10, Yi teaches the limitations of claim 1, as rejected above.
While Yi teaches a method wherein the correspondence between the performance requirement information of the network slice and the deployment information of the network slice is a deployment template (Yi [0114] discloses slice templates which associate network functions with characteristics), and the deployment template is used to determine the corresponding deployment information of the 
Parikh, in an analogous art, teaches the method wherein the correspondence between the performance requirement information of the network slice and the deployment information of the network slice is a deployment script (Parikh [0053] discloses a service template including resources to be used by a service and recipes to deploy said resources, wherein the recipes are scripts [0005, 0012]), and the deployment script is used to determine the corresponding deployment information of the network slice based on the performance requirement information of the network slice (Yi [0075] analyzing service recipes to determine scripts for the corresponding deployment information based on resource information associated with the service template).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi in view of Parikh in order to configure the correspondence between the performance requirement information of the network slice and the deployment information of the network slice used to determine the corresponding deployment information of the network slice based on the performance requirement information of the network slice, as taught by Yi, to include a script, as taught by Parikh.
KSR rationale B, simple substitution of one known element (script as taught by Parikh) for another known element (instructions, as taught by Yi) in order to yield predictable results (to determine .

Allowable Subject Matter
Claim 9, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watfa et al (US 20190124508 A1);
Senarath et al (US 20180132138 A1);
Park (US 20190357129 A1);
Vrzic (US 20170141973 A1);
Vrzic (US 20170142591 A1);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446